                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

MARGARET T. HUNTER and
JOHN P. HUNTER,
                                       CIVIL ACTION NO. 3:17-cv-00007
             Plaintiffs,
                                       (MUNLEY, J.)
             v.                        (SAPORITO, M.J.)

RICHARD P. KENNEDY, et al.,

             Defendants.


                            MEMORANDUM

        This medical negligence matter is before the court on two

discovery disputes involving the apportionment of expert witness fees.

The case arises out of a fall from a ladder where the plaintiff, Margaret

Hunter, injured her left ankle, which resulted in allegedly negligent

subsequent medical treatment by her healthcare providers. Generally,

the plaintiff alleged that her healthcare providers failed to diagnose her

injury and properly interpret x-rays performed on May 16, 2016. (Doc.

32). Counsel for the parties have taken some depositions of expert

witnesses and a dispute has arisen over the allocation of expert witness

fees.

        The defendants have filed a joint motion for the apportionment of
expert deposition costs. (Doc. 75). Counsel and the court have conferred

by telephone on October 3, 2018, and oral argument was conducted on

October 16, 2018. Counsel having supplemented their submissions, the

matter is ripe for a decision.

     The issues involve (1) whether the plaintiff’s treating physician,

Kelly Smith, DPM, was also to be treated as an expert witness, and

what, if any, apportionment of her deposition fees should be made; and

(2) whether the deposition fees of the remaining expert witnesses

should be apportioned.


     1. Dr. Smith, treating physician and expert witness

     Dr. Smith treated Margaret Hunter, and she is also serving as an

expert witness on the plaintiffs’ behalf. Plaintiffs’ counsel designated

Dr. Smith as an expert witness by letter dated March 30, 2018. (Doc.

81-1, at 11). Together with the letter designating Dr. Smith as an

expert witness, plaintiffs’ counsel provided defense counsel with copies

of two brief reports prepared and signed by Dr. Smith on March 27,

2017, and January 15, 2018. (Id. at 13–15). Dr. Smith’s deposition was

taken by the defendants, upon notice, on April 30, 2018. Due to the late

production of certain medical records, her deposition was continued and


                                  -2-
reconvened by the defendants on October 7, 2018. We are asked to

decide whether Dr. Smith was deposed as an expert witness or a fact

witness and, if an expert witness, whether the defendants are obligated

to pay her a reasonable expert witness fee or the statutory witness fee

due under 28 U.S.C. § 1821.

     The defendants argue that, as a treating physician, Dr. Smith is a

fact witness, rather than an expert witness, and thus they are obligated

only to pay the statutory $40 witness fee due under § 1821. In support,

they argue that Dr. Smith’s two one-page reports do not satisfy the

extensive reporting requirements of Rule 26(b)(2)(B). The defendants do

not argue that Dr. Smith’s deposition fees are unreasonable, and the

plaintiffs appear to contend (or concede) that the fee charged by each of

the various expert witnesses—for both sides—is reasonable. Ultimately,

it is within the court’s discretion to set an amount that it finds

reasonable. Fisher-Price, Inc. v. Safety 1st, Inc., 217 F.R.D. 329, 333 (D.

Del. 2003); Delgado v. Sweeney, No. Civ.A. 01-3092, 2004 WL 228962, at

*3 (E.D. Pa. Jan. 6, 2004).

     “The Federal Rules of Evidence do not distinguish between lay

and expert witnesses, but ‘rather between expert and lay testimony.’ It



                                   -3-
is clear that in the Third Circuit treating physicians may testify as lay

witnesses      regarding   diagnosis     and   treatment     under     some

circumstances. . . . [But] treating physicians’ testimony on prognosis

and causation will inherently be based on scientific, technical, or

specialized knowledge within the scope of Rule 702 [of the Federal

Rules of Evidence].” Pease v. Lycoming Engines, 2012 WL 162551, at

*12 (M.D. Pa. Jan. 19, 2012) (citations and footnote omitted). Therefore,

to the extent a party intends to offer the testimony of a treating

physician on issues of prognosis or causation, the party is required to

disclose the treating physician as an expert witness under Rule

26(a)(2)(A).

     Rule 26(a)(2)(A) requires a party to disclose the identity of any

witnesses it intends to use to present expert opinion evidence at trial.

See Fed. R. Civ. P. 26(a)(2)(A). Generally, the time for these disclosures

is prescribed in a case management order issued under Rule 16(b). See

Fed. R. Civ. P. 26(a)(2) advisory committee note (1993). In the absence

of a stipulation or court order to the contrary, expert disclosures must

be made at least 90 days before trial.1 Fed. R. Civ. P. 26(a)(2)(D).


     1   In this case, the most recent court order set a March 15, 2018,

                                   -4-
     The nature and content of this disclosure depends on whether the

expert is a “retained” expert. An expert who is “retained or specially

employed to provide expert testimony in the case” must prepare and

sign a detailed, often highly technical, written report. See Fed. R. Civ.

P. 26(a)(2)(B). But an expert witness who is not “retained or specially

employed to provide expert testimony” is not required to produce the

detailed written report required by Rule 26(a)(2)(B); instead, the party

is simply required to disclose “the subject matter on which the witness

is expected to present [expert] evidence” and “a summary of the facts

and opinions to which the witness is expected to testify.” See Fed. R.

Civ. P. 26(a)(2)(C); see also Longo v. Hanger Prosthetics & Orthotics,

Inc., Civil Action No. 3:12-cv-02445, 2015 WL 915479, at *2 (M.D. Pa.

Mar. 3, 2015).

     A treating physician is typically a “non-retained” expert subject to

the less onerous disclosure requirements of Rule 26(a)(2)(C). See Pease,

2012 WL 162551, at *13 (“A treating physician is not necessarily

retained or specially employed to provide expert testimony simply

because he or she proffers on causation and prognosis. This conclusion

deadline for plaintiffs’ expert disclosures. (Doc. 55). The parties appear
to have extended this deadline until March 30, 2018, by stipulation.

                                   -5-
is bolstered ‘by the obvious fact that doctors may need to determine the

cause of an injury in order to treat it.’”); see also Longo, 2015 WL

915479, at *3 (quoting Pease); Fed. R. Civ. P. 26(a)(2) advisory

committee note (1993) (“A treating physician, for example, can be

deposed or called to testify at trial without any requirement for a

written report.”); Fed. R. Civ. P. 26(a)(2)(C) advisory committee note

(2010) (“A witness who is not required to provide a report under Rule

26(a)(2)(B) may both testify as a fact witness and also provide expert

testimony . . . . Frequent examples include physicians or other health

care professionals . . . . The (a)(2)(C) disclosure obligation does not

include facts unrelated to the expert opinions the witness will

present.”). “To determine whether a party retained or specially

employed a treating physician to provide expert testimony, the relevant

inquiry is ‘whether the treating physician acquired his opinion as to the

cause of the plaintiff’s injuries directly through his treatment of the

plaintiff.’” Pease, 2012 WL 162551, at *13 (quoting another source).

     Based on our review of Dr. Smith’s two one-page reports, we find

that the plaintiffs have satisfied their disclosure requirements under

Rule 26(a)(2)(C). The reports clearly disclose the subject matter on



                                  -6-
which Dr. Smith is expected to present expert testimony, and they

adequately summarize the facts and opinions to which she is expected

to testify. Moreover, it is clear that the opinions she is expected to offer

regarding prognosis and causation were acquired directly through her

treatment of the plaintiff. Based on this, we find that Dr. Smith has

been properly identified as a witness whom the plaintiffs intend to use

to present expert evidence at trial, and that the plaintiffs have satisfied

their disclosure obligations under Rule 26(a)(2)(C).

     The federal rules further provide that “[a] party may depose any

person who has been identified as an expert whose opinions may be

presented at trial.” Fed. R. Civ. P. 26(b)(4)(A). Moreover, they provide

that, “[u]nless manifest injustice would result, the court must require

that the party seeking discovery 2 . . . pay the expert a reasonable fee for

time spent in responding to discovery under Rule 26(b)(4)(A) . . . .” Fed.

R. Civ. P. 26(b)(4)(E).

      The defendants availed themselves of Rule 26(b)(4)(A), taking the


     2  With respect to testifying experts, the “discovery” covered by this
rule is limited to the deposition permitted by Rule 26(b)(4)(A). Under
certain circumstances, a separate subpart of the rule permits discovery
into facts and opinions held by non-testifying experts through the use of
interrogatories as well as depositions. See Fed. R. Civ. P. 26(b)(4)(D).

                                   -7-
deposition of Dr. Smith in two sessions on April 30, 2018, and October

4, 2018. They have proffered no reason why manifest injustice would

result from requiring them to pay Dr. Smith a reasonable fee for her

time spent being deposed.

     We turn then to whether Dr. Smith’s fee is reasonable. “[T]he

court has an independent duty to determine what fees and expenses are

reasonable and must adjust those that are deemed unreasonable.”

Ndubizu v. Drexel Univ., Civ. Action No. 07-3068, 2011 WL 6046816, at

*1 (E.D. Pa. Nov. 16, 2011). In determining whether a fee request

pursuant to Rule 26(b)(4)(E) is reasonable:

           [C]ourts consider seven criteria: (1) the witness’s
           area of expertise; (2) the education and training
           required to provide the expert insight that is
           sought; (3) the prevailing rates of other
           comparably respected available experts; (4) the
           nature, quality, and complexity of the discovery
           responses provided; (5) the fee actually charged to
           the party who retained the expert; (6) fees
           traditionally charged by the expert on related
           matters; and (7) any other factor likely to assist
           the court in balancing the interest implicated by
           Rule 26.

Fisher-Price, 217 F.R.D. at 333.

     Here, Dr. Smith has stated that her standard deposition fee is

$2,500 for the first two hours and $750 for each additional hour. She


                                   -8-
has treated the April and October sessions of her deposition as two

separate depositions, and thus she requests payment of $3,250 for three

hours she spent testifying on April 30, 2018, and $2,500 for one hour

she spent testifying on October 4, 2018—a total of $5,750.

     We find nothing to suggest that her quoted deposition rates—

$2,500 for the first two hours plus $750 for each hour thereafter—are

unreasonable. We have considered her expertise in podiatric medicine,

the specialized education and experience required to provide her with

the expert insight she has employed in reaching her medical opinions,

and the nature, quality, and complexity of the expert testimony she

provided at her deposition, and we find her quoted rates consistent with

these factors. We have considered rates charged by other experts in this

case—particularly Dr. Daley, the defendants’ podiatric expert who

happens to have graduated with Dr. Smith—and find them consistent

with her quoted rates as well. We find her quoted rate consistent also

with the $250 fee she charged to the plaintiffs for preparation of her

very brief March 2017 report summarizing her treatment findings with

respect to Margaret Hunter. We note that Dr. Smith has not previously

provided expert testimony in litigation, so we are unable to consider the



                                  -9-
fees she charged in other, similar matters, and we find no other factors

relevant to this consideration.

     We do not, however, find her treatment of the October session as a

separate deposition to be reasonable. This second session was effectively

a continuation of the same deposition, adjourned for a period of months

due to the late hour of the deposition, the late production of medical

records, and difficulty among the parties and the witness in scheduling

the deposition for resumption. See Fed. R. Civ. P. 30(a) advisory

committee note (1993) (noting that a requirement for leave of court to

depose a witness twice “does not apply when a deposition is temporarily

recessed for convenience of counsel or the deponent or to enable

additional materials to be gathered before resuming the deposition”).

     Accordingly, we will direct that the defendants, as the deposing

parties, shall be responsible for payment of Dr. Smith’s reasonable

expert fee for time spent being deposed on April 30, 2018, and October

4, 2018, at a rate of $2,500 for the first two hours (on April 30, 2018)

plus $750 per hour for the subsequent two hours (one each on April 30

and October 4, 2018)—a total of $4,000.




                                  - 10 -
     2. The apportionment of fees charged by other experts

     The defendants have also moved for an order directing the

apportionment of expert fees in a different manner than that prescribed

by the rules.

     As noted above, the federal rules provide that reasonable expert

fees may be recovered from a party taking the deposition of a testifying

expert. Under Rule 26(b)(4)(E), “[u]nless manifest injustice would

result, the court must require that the party seeking discovery3 . . . pay

the expert a reasonable fee for time spent in responding to discovery

under Rule 26(b)(4)(A) . . . .” Fed. R. Civ. P. 26(b)(4)(E). The purpose of

this rule is both “to compensate experts for their time in participating in

litigation and to prevent one party from unfairly obtaining the benefit of

the opposing party’s expert work free from cost.” Hurst v. United States,

123 F.R.D. 319, 321 (D.S.D. 1988); Ndubizu, 2011 WL 6046816, at *1.

     As the court observed in Ndubizu:

           The mandatory language of this rule is tempered
           in two ways. First, a court should not order

     3  With respect to testifying experts, the “discovery” covered by this
rule is limited to the deposition permitted by Rule 26(b)(4)(A). Under
certain circumstances, a separate subpart of the rule permits discovery
into facts and opinions held by non-testifying experts through the use of
interrogatories as well as depositions. See Fed. R. Civ. P. 26(b)(4)(D).

                                  - 11 -
           payment of expert fees if manifest injustice would
           result. Fed. R. Civ. P. 26(b)(4)(E). Second, a court
           is required to compel payment of only “a
           reasonable fee.” Id. The moving party—the one
           who seeks reimbursement—bears the burden of
           showing that the requested fees and expenses are
           reasonable. Packer v. SN Servicing Corp., 243
           F.R.D. 39, 42 (D. Conn. 2007); Fiber Optic
           Designs, Inc. v. New England Pottery, LLC, 262
           F.R.D. 586, 589 (D. Colo. 2009). Notwithstanding
           the moving party’s showing of reasonableness,
           the court has an independent duty to determine
           what fees and expenses are reasonable and must
           adjust those that are deemed unreasonable. See
           Jochims v. Isuzu Motors, Ltd., 141 F.R.D. 493,
           496 (S.D. Iowa 1992); Knight v. Kirby Inland
           Marine Inc., 482 F.3d 347, 356 (5th Cir. 2007).
           While the court will consider the terms that the
           retaining party agreed to with its experts, it will
           not simply award fees or expenses based upon
           those terms. See Bowen v. Monahan, 163 F.R.D.
           571, 574 (D. Neb. 1995) (finding that “[w]hile [one
           party] may contract with any expert . . . and, by
           agreement, that expert may charge unusually
           high rates for services, the discovery process will
           not automatically tax such unreasonable fees”
           upon the other party.).

Id. at 1 (brackets and ellipses in original).

     Here, the defendants seek for the obligation to pay expert fees to

be apportioned between the parties based on their respective percentage

of time each side spends examining the expert at his or her deposition.

They do not address any specific witness’s deposition or the



                                    - 12 -
reasonability of any related fees, nor do they specifically articulate any

manifest injustice that would result from applying the rule set forth in

Rule 26(b)(4)(E) as written.

     The plaintiffs oppose this request, noting that they have made

determinations as to whether to depose the defense experts with their

obligation to pay reasonable expert fees in mind—for example, they

have opted to forgo the opportunity to depose Dr. Wapner based on the

balance of prospective costs and the potential value of a discovery

deposition. They note that they have paid the full fees incurred for the

taking of the deposition of Dr. Daley, a defense expert, and the

defendants similarly have paid the full fees incurred for the taking of

the deposition of Dr. Medrek, a plaintiffs’ expert. The only deposition

remaining to be taken, they note, is the deposition of a plaintiffs’ expert,

Dr. Hasselman, which the defendants have delayed scheduling as they

wrestle with the question of whether the value of deposing this witness

would be worth the prospective fees.

     The defendants have requested us to depart from the cost-shifting

procedures imposed by the federal rules as “preemptive” measure to

prevent an unarticulated “manifest injustice” and promote a more “fair”



                                   - 13 -
apportionment of costs. But they have failed to adduce or proffer any

evidence that the standard apportionment of expert-related discovery

expenses under Rule 26(b)(4)(E) would cause manifest injustice or

otherwise be unfair or unreasonable in any way.

     The process set forth in the federal rules may fall short of ideal

from the perspective of these particular defendants, but it is a

reasonable means to reach a fair and equitable apportionment of

expert-related discovery expenses in the hundreds of thousands of civil

actions proceeding through the federal courts at any given time. The

rule expressly provides for the Court to exercise its discretion on a case-

by-case basis where the facts demonstrate that the general application

of this rule would result in manifest injustice, and it expressly provides

for the Court to exercise its discretion on a case-by-case basis where the

particular fees sought by an expert witness are unreasonable. The

defendants in this case have failed to demonstrate any facts to justify

departure from the application of Rule 26(b)(4)(E) as written.

     Accordingly, we will deny this request by the defendants—that

expert-related deposition fees be apportioned by the percentage of time

each party spends examining an expert witness—without prejudice to



                                  - 14 -
any future motion for relief with respect to particular witnesses based

on evidence of unreasonableness or manifest injustice.

     An appropriate Order follows.




Dated: December 4, 2018                   s/Joseph F. Saporito, Jr.
                                          JOSEPH F. SAPORITO, JR.
                                          United States Magistrate Judge




                                 - 15 -
